ORDER
Case resubmitted on this date to Judges Pregerson, TG Nelson and Rawlinson. Judge Graber, originally a panel member in this case, has recused herself from participation in the appeal. Judge Rawlinson has been drawn to replace Judge Graber. The Memorandum disposition filed on 9/17/04 having been withdrawn by order of 10/19/04, the Petition For Rehearing filed by appellant on 9/30/04 is now moot. The submission date of 9/13/04 is withdrawn. This case is submitted as of the filed date of this Order.
MEMORANDUM **
Charles E. McManama appeals pro se the district court’s sua sponte dismissal of his 42 U.S.C. § 1983 action against Bill Kennemer and other Clackamas County Commissioners. We agree with the district court that McManama’s action is barred by claim preclusion because the present action is an attempt to relitigate issues raised in a prior section 1983 complaint regarding the Commissioners’ treatment of permit violations on McManama’s property and the alleged destruction of structures on his property.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.